Title: To Benjamin Franklin from Landais, 17 March 1779
From: Landais, Pierre
To: Franklin, Benjamin


Sir
Brest March 17th. 1779
I received your favours of the 4th. 6th. & 8th. Instants. In answer to the first, Doctr. Windship has made you a plan for acting, out of his own head: telling you that we were enough to fight the Ship. I send you the list inclosed of the Ships company, out of which number, three are missing; by which your Excellency will judge what I can do with so few Seamen.
I blush’d, when I read, that your Excellency is afraid I’ll contrive to make such an Expence &c. But was surprised and humbled by the article which followed. If I had not been present when Mr. Deane read to your Excellency, all the papers he dispatch’d me with, told you my generous confidence in the Congress, what Mr. Monthieu had offer’d me at first, & heard your Excellency give your assent: I would never have offer’d to write about it. And should not now, say a word if my delicacy had not been wounded.
I am sorry after receiving yours of the 6th. to be compelled to trouble your Excellency again, in telling you that having rec’d. yours of the 8th. I went to see Count D’Orvilliers, & Monsieur La Porte, Intendt. about receiving the mutineers; the Last told me he should be ready to receive them in five or six days. He would then let me know of it. Yesterday, hearing nothing from that gentleman, I again waited on him, then he told me, he & Mr. de la Prevalay had wrote on Sunday to the Minister about it, & waited for his answer, so I must wait ‘till then.
I have been to Mr. Costentin, for to have very necessary things for the present, to rigg the Ship with, such as a topmast having but one, & that two feet too short, some blocks, & old Canvas his answer was, that Mr. Schweighauser had wrote to him, not to furnish any thing for the ship, but daily supplies, ‘till he had himself, receiv’d your Excellency’s orders, which he would send to Mr. Costentin. After this, your Excellency will Judge whither I can get ready or not. Mr. William’s is here, and may tell your Excellency all the troubles I undergo in every respect.
I have forty caulkers working on board, have obtain’d also to have the Iron work mended. I wish I could have enough to rigg the Ship once. I should, after the mutineers are ashore, try if the crew be strong enough to get under sail, & proceed where Mr. Schweighauser will write me to go, let the consequence be what it may.
I have also to acknowledge the receipt of your favour of the 11th. & your order respecting Capt. Cook.

I am with the greatest respect Your Excellency’s Most obedient humble Servant
P: Landais
His Excellency Doctor Franklin &c &c
 
Addressed: To his Excellency / Doctor Benja. Franklin / Minister plenipotentiary to the / United States / Passy / near Paris
Notation: P. Landais. Brest Mars. 17th 1779.
